Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J), rendered December 17, 2008, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court providently exercised its discretion in denying his motion to withdraw his plea of guilty. The record demonstrates that the plea was entered knowingly, voluntarily and intelligently (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]). Furthermore, the facts admitted by the defendant during his plea allocution were sufficient to support his plea of guilty (see People v Goldstein, 12 NY3d 295, 301 [2009]; People v Seeber, 4 NY3d 780, 781 [2005]).
The defendant’s remaining contention is without merit.
Mastro, J.E, Chambers, Lott and Sgroi, JJ., concur.